 



EXHIBIT 10.1
THIRD AMENDMENT TO LEASE
     THIS THIRD AMENDMENT TO LEASE (the “Third Amendment”) is entered into as of
this 25th day of February, 2008, by and between PLYMOUTH PROPERTIES REALTY LLC,
a Delaware limited liability company, with an address in care of Great Point
Investors LLC, Two Center Plaza, Suite 410, Boston, MA 02108 (“Landlord”), and
ZAREBA SYSTEMS, INC., a Minnesota corporation, with an address of 13705 26th
Avenue N., Suite 102, Plymouth, MN 55441-3644, formerly known as Water
Instruments, Inc. (“Tenant”).
WITNESSETH:
     WHEREAS, Plymouth Properties Realty Corp., as landlord (“Predecessor”), and
Tenant, entered into a Lease Agreement dated January 4, 2002, as amended by
Amendment of Lease Agreement dated March 18, 2002, and by Amendment of Lease
Agreement dated April 30, 2004 (the “Second Amendment”) (as amended, the
“Lease”), whereby Tenant is leasing from Landlord approximately 6,895 rentable
square feet of floor area (the “Existing Premises”) in the building commonly
known as Annapolis Business Centre, 13705 26th Avenue N., Plymouth, Minnesota
(the “Building”); and
     WHEREAS, Landlord has succeeded to the rights of Predecessor, as landlord
under the Lease; and
     WHEREAS, Tenant has changed its name from “Water Instruments, Inc.” to
“Zareba Systems, Inc.”; and
     WHEREAS, Tenant and Landlord have agreed to extend the Term of the Lease
for a period of thirty-eight (38) months commencing on February 1, 2008 and
expiring on March 31, 2011; and
     WHEREAS, Landlord and Tenant desire to amend the Lease, upon the terms and
provisions set forth herein, to extend the Term as set forth herein, and to make
other modifications to the terms and provisions of the Lease.
     NOW, THEREFORE, in consideration of the mutual promises herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the parties hereto, Landlord and Tenant agree as
follows:
     1. Capitalized terms not otherwise expressly defined herein shall have the
meanings ascribed to them in the Lease. The term “Lease”, as used in the Lease
shall include the Lease, as amended by this all amendments thereto, including
this Third Amendment.
     2. (a) Tenant acknowledges that Predecessor has transferred its interest in
the Lease, as landlord, to Landlord. As of November 1, 2004, all references in
the

 



--------------------------------------------------------------------------------



 



Lease to Predecessor and its address (including but not limited to Section 3(f)
and Section 24 of the Lease) are hereby deleted and replaced with the following:
“Plymouth Properties Realty LLC
c/o Great Point Investors LLC
Two Center Plaza, Suite 410
Boston, MA 02108
Attn: Joseph A. Versaggi
with a copy to:
United Properties LLC
3500 American Boulevard West
Suite 200
Bloomington, MN 55431
Attn: Lisa Dongoske
Rent payments to be sent to:
(a) by regular mail to:
Plymouth Properties Realty LLC
14577 Collections Center Drive
Chicago, IL 60693
(b) by overnight mail to:
Bank of America Lockbox Services
14577 Collections Center Drive
Chicago, IL 60693”
                    (b) All references in the Lease to “Water Instruments, Inc.”
are deleted in their entirety and replaced with, “Zareba Systems, Inc.”
     3. Term. Notwithstanding any provisions of the Lease to the contrary, the
Term of the Lease shall expire on March 31, 2011.
     4. Base Rent. Paragraph 3(a) of the Lease, last amended by paragraph 3 of
the Second Amendment, is further amended by adding the following rental schedule
thereto:
               “(v) No Minimum Rent is due to Landlord for the months of
February and March, 2008;
               (vi) For the period commencing on April 1, 2008 and expiring on
March 31, 2009, the sum of $64,123.50 per annum, payable in equal monthly
installments, in advance, of $5,343.63 per month;

2



--------------------------------------------------------------------------------



 



               (vii) For the period commencing on April 1, 2009 and expiring on
March 31, 2010, the sum of $66,047.21 per annum, payable in equal monthly
installments, in advance, of $5,503.93 per month; and
               (vii) For the period commencing on April 1, 2010 and expiring on
March 31, 2011, the sum of $68,028.62 per annum, payable in equal monthly
installments, in advance, of $5,669.05 per month.”
     5. Acceptance of the Leased Premises. Tenant acknowledges that all
“Landlord Work” as described in Section 5 of the Lease and in the Second
Amendment has been completed to Tenant’s satisfaction, and all allowances
provided for therein and in the Second Amendment, if any, have been paid in full
and that Tenant accepts the Expansion Premises in its present “as is”, where is,
with all faults condition.
     6. Tenant represents to Landlord that Tenant has not dealt with any broker
or agent in connection with this Third Amendment, other than United Properties
LLC (the “Broker”), and no broker or agent, other than the Broker, negotiated
this Third Amendment. Tenant agrees to indemnify, defend and hold Landlord, its
asset manager, its property manager and their respective employees, harmless
from and against any claims for a fee or commission made by any broker or agent,
other than the Broker, claiming to have acted by or on behalf of Tenant in
connection with this Third Amendment.
     7. It is mutually agreed that all covenants, conditions and agreements set
forth in the Lease, as amended hereby, shall remain binding upon the parties and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
     8. Except as modified hereby, all other terms and conditions of the Lease
shall remain unchanged and in full force and effect and are hereby ratified and
confirmed by the parties hereto. Tenant represents and warrants to Landlord that
(a) Tenant is not in default under any of the terms and provisions of the Lease,
(b) Landlord is not in default in the performance of any of its obligations
under the Lease, and (c) Tenant is unaware of any condition or circumstance
which, with the giving of notice or the passage of time or both, would
constitute a default by Landlord under the Lease. Tenant further acknowledges
that Tenant has no defenses, offsets, liens, claims or counterclaims against
Landlord under the Lease or against the obligations of Tenant under the Lease
(including, without limitation, any rentals or other charges due or to become
due under the Lease).
     9. Any inconsistencies or conflicts between the terms and provisions of the
Lease and the terms and provisions of this Third Amendment shall be resolved in
favor of the terms and provisions of this Third Amendment.
     10. This Third Amendment shall not be modified except in writing signed by
both parties hereto.

3



--------------------------------------------------------------------------------



 



     11. The submission of this Third Amendment shall not constitute an offer
and this Third Amendment shall not be effective and binding unless and until
fully executed and delivered by each of the parties hereto.
     12. Tenant represents and warrants for itself that all requisite
organizational action has been taken in connection with this transaction, and
the individuals signing on behalf of Tenant represent and warrant that they have
been duly authorized to bind the Tenant by their signature. Landlord represents
and warrants for itself that all requisite organizational action has been taken
in connection with this transaction, and the individuals signing on behalf of
Landlord represent and warrant that they have been duly authorized to bind the
Landlord by their signature.
     13. This Third Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one fully executed original Third Amendment, binding upon the parties
hereto, notwithstanding that all of the parties hereto may not be signatories to
the same counterpart. Additionally, telecopied signatures may be used in place
of original signatures on this Third Amendment. Landlord and Tenant intend to be
bound by the signatures on the telecopied document, are aware that the other
party will rely on the telecopied signatures, and hereby waive any defenses to
the enforcement of the terms of this Third Amendment based on the form of
signature.
[SIGNATURES ON FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
to be effective on the date first indicated above.
Landlord:
PLYMOUTH PROPERTIES REALTY LLC, a Delaware limited liability company

         
By:
  /s/ Randolph L. Kazazian
 
Name: Randolph L. Kazazian    
 
  Title: Manager    

Tenant:
ZAREBA SYSTEMS, INC., a Minnesota corporation

         
By:
  /s/ Jerry Grabowski
 
   
 
  Name: Jerry Grabowski    
 
  Title: President and CEO    

5